ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_07_FR.txt. 116

OPINION INDIVIDUELLE DE M. DILLARD
[Traduction]

Je souscris à l’avis et à la conception d'ensemble qui a guidé la Cour, mais
pour des motifs qui ne coïncident pas entièrement avec les siens. En outre, il
me paraît utile de présenter quelques observations au sujet du dispositif et
surtout de la portée qui, à mon sens, doit être attribuée à la réponse à la
question II. C’est ce qui m’incite à joindre à l’avis une opinion individuelle.

Au début de nos travaux il m'avait paru douteux que la Cour eût été saisie
d’une question juridique pertinente. Faute d’être saisie d’un question juri-
dique, la Cour ne serait pas compétente pour donner suite à la requête, vu
l’article 96, paragraphe 1, de la Charte des Nations Unies. D’un autre côté,
une question juridique qui semblerait ne mettre en jeu aucun problème actuel
pourrait fort bien inciter la Cour à invoquer, même à regret, le pouvoir
discrétionnaire de refuser de répondre que lui reconnaît l’article 65, pa-
ragraphe 1, du Statut.

Mes doutes tenaient à deux faits importants. Tout d’abord il apparaissait
d’emblée que les deux questions portaient exclusivement sur une période
historique; ensuite elles ne mettaient aucunement en cause la légitimité de
l'occupation originelle du territoire par l’Espagne ni son autorité présente sur
celui-ci. Il semblait donc que les deux questions invitaient la Cour à faire
des recherches, sans doute passionnantes sur le plan historique, mais fort
éloignées de tout problème contemporain !.

En outre, on a plaidé que la Cour devrait s’en tenir au sens littéral des
questions pour ne pas risquer d’empiéter sur les prérogatives de l’Assemblée
générale. Cette thèse a trouvé un appui dans l’argument selon lequel, au cours
des débats de la Quatrième Commission, l'Espagne et un certain nombre
d’autres délégations, parmi les quarante-trois qui devaient s’abstenir lors
du vote final, avaient contesté le libellé des questions posées. Malgré ces
objections cependant, les questions, limitées comme il a été indiqué ci-dessus
à une période de l’histoire, ont pris corps et ont été soumises au scrutin.

L'Espagne a soutenu avec insistance devant la Cour que les questions
étaient purement « académiques » ou « historiques ». La prémisse dont par-
tait cette thèse était que l’Assemblée générale avait déjà arrêté les principes et

' Les lecteurs de l’opinion individuelle de M. Petrén noteront qu’il éprouvait des
doutes analogues.

108
SAHARA OCCIDENTAL (OP. IND. DILLARD) 117

les méthodes qui devaient régir le processus de décolonisation, et qu’en outre
le Royaume du Maroc et la République islamique de Mauritanie y avaient
tous deux acquiescé. Une réponse aux deux questions n’aurait doric aucun
but et aucun objet. L’avis traite longuement de cet argument dans les
paragraphes 48 à 74 et il est inutile d’y revenir dans la présente opinion
individuelle.

Les doutes que j’éprouvais ne reposaient pas sur la prémisse ainsi avancée
par l’Espagne, qui est examinée dans l’avis. Ils concernaient essentiellement
l’étendue véritable des pouvoirs d'interprétation de la Cour, dans un cas où
l’on affirmait que les questions étaient claires, précises, juridiques et perti-
nentes. Cette série d’affirmations amenait tout naturellement à se demander:
« pertinentes par rapport à quoi », ce qui intéresse également la nature juri-
dique des questions.

L'idée qu'est juridique toute question appelant une réponse « fondée en
droit » paraît être une pétition de principe qui ne devient pas plus convain-
cante pour être fréquemment répetée. Il ne semble pas non plus qu’il suffise,
pour transformer automatiquement une question exclusivement historique
en une question juridique, de se servir d’une expression juridique comme terra
nullius, ou de coller au terme « liens » une étiquette juridique en parlant de
« liens juridiques », ce qui a toute l’apparence d’un nouvelle pétition de
principe. Chose plus importante, on a du mal à discerner quelle pertinence
juridique pourrait avoir de nos jours une réponse de la Cour qui se bornerait
à définir le statut d’un territoire il y a quelque quatre-vingt-dix ans, alors que
le titre sur ce territoire n’a pas été mis en doute à l’époque et ne l’est pas
aujourd’hui.

Enfin, il ne me paraïssait pas suffisant de dire que les questions deviennent
juridiquement pertinentes si l’on admet que les réponses contribueront à
éclairer l’Assemblée générale dans l’exercice de ses fonctions politiques. Cela
ne résout pas en effet le problème de leur pertinence juridique actuelle !.

On voit que ces doutes procédaient de l’idée que la Cour devrait s’en tenir
au sens littéral des deux questions. Très sagement, cependant, la Cour, comme
le montre le paragraphe 52 de son avis, n’a pas procédé ainsi; elle a au
contraire replacé les deux questions dans le contexte global de la décolonisa-
tion actuelle, Une analyse de la genèse et des termes de la résolution 3292
(XXIX), que l’on trouve-aux paragraphes 66 à 69 de l’avis, justifie en termes

! Bien qu’elle ait été faite dans une affaire contentieuse, une conclusion figurant dans
l'arrêt sur le Cameroun septentrional mérite d’être rappelée ici. La Cour a dit, dans les
motifs de cet arrêt: « un tribunal n’a pas simplement pour fonction de fournir une base
d’action politique alors qu’aucune question juridique concernant des droits effectifs
n’est en jeu» (C.I.J. Recueil 1963, p. 37).

109
SAHARA OCCIDENTAL (OP. IND. DILLARD) 118

clairs cette méthode, comme le fait aussi pleinement la jurisprudence de la
Cour. Ainsi que la Cour l’a dit dans l’affaire de Certaines dépenses des
Nations Unies, on ne saurait supposer que l’Assemblée générale cherche à

« lier ou gêner la Cour dans l’exercice de ses fonctions judiciaires; la
Cour doit avoir la pleine liberté d’examiner tous les éléments pertinents
dont elle dispose pour se faire une opinion sur une question qui lui est
posée en vue d’un avis consultatif » (C.J. Recueil 1962, p. 157).

Bien qu’elle soit formulée en termes généraux et s’applique 4 un contexte
différent, cette déclaration bien connue parait ici pertinente. Mais la déclara-
tion non moins célèbre de M. Lauterpacht dans l’affaire concernant la
Procédure de vote applicable aux questions touchant les rapports et pétitions
relatifs au territoire du Sud-Ouest africain l’est peut-être plus encore. Cette
déclaration, concernant une question en marge de cellé posée à la Cour ainsi
que ses rapports avec le rôle de celle-ci, mérite tout le respect qu’elle a inspiré:

« Je ne puis négliger cet aspect de l’affaire sous prétexte que la Cour ne
peut répondre à cette question — ou à toute autre question juridique —
se rattachant à l'avis, attendu que l’Assemblée générale n’a pas spéci-
fiquement demandé de réponse à ces questions. L’ Assemblée générale n’a
posé qu’une question de fond et cette question, cette seule question,
trouve sa réponse dans le dispositif de l’avis unanime de la Cour.
Evidemment, pour répondre à cette question, la Cour est tenue, dans son
raisonnement, d’examiner un certain nombre de questions juridiques
variées et d’y répondre. C’est là l’essence même de sa fonction judiciaire
qui lui permet de rendre des arrêts et d'émettre des avis qui emportent
conviction et éclaircissent le droit. » (C.I.J. Recueil 1955, p. 92 à 93.)

On pourrait trouver des énoncés d’une teneur semblable dans bien d’autres
affaires. Il en ressort que rien, dans la jurisprudence de la Cour, ne saurait
justifier l’idée qu’il serait présomptueux de sa part d’interpréter les questions
de manière à leur donner un sens juridique contemporain en se reportant au
cadre plus vaste dans lequel elles se situent. En replaçant les questions dans le
cadre contemporain de la décolonisation, la Cour a réfuté d’après moi la
thèse selon laquelle les questions appelaient une réponse purement « acadé-
mique » ou « historique ».

La Cour n’a pas seulement donné un cadre contemporain aux questions;
elle a souligné l’importance de la résolution 1514 (XV) dans la mesure où
celle-ci s'applique au Sahara occidental, ainsi que celle d’autres résolutions
relatives à la décolonisation de ce territoire. Cela n’est pas sans influer sur un
aspect important de l’une des clauses du dispositif et notamment sur la
réponse à la question II.

110
SAHARA OCCIDENTAL (OP. IND. DILLARD) 119

Pour en venir précisément à la question IL, on constatera que le para-
graphe 162 de l’avis fait partie du dispositif dans la mesure où il y est
spécialement visé. S’il en avait été autrement l’avis n’aurait pas répondu à la
question puisque, de toute évidence, la Cour n'était pas simplement priée de
confirmer l'existence de liens juridiques mais aussi d’en déterminer la nature.
En outre, le paragraphe 162 ne fait pas à proprement parler partie du
raisonnement de la Cour, il énonce les conclusions qui découlent de son
raisonnement. Toute la force et tout le sens de la réponse à la question II sont
donc concentrés dans ce paragraphe.

On remarquera que le paragraphe 162 se subdivise en trois parties. La
première, relative aux liens juridiques, proclame l’existence de « liens juri-
diques d’allégeance » entre le sultan du Maroc et « certaines des tribus vivant
sur le territoire du Sahara occidental », ainsi que l’existence de « droits », y
compris certains droits relatifs à la terre, qui constituaient des liens juridiques
entre l’ensemble mauritanien et le Sahara occidental.

Dans la deuxième partie, concernant la souveraineté territoriale, la Cour
conclut toutefois que les éléments et renseignements portés à sa connaissance
« n’établissent l’existence d’aucun lien de souveraineté territoriale entre le
territoire du Sahara occidental d’une part, le Royaume du Maroc ou
l’ensemble mauritanien d’autre part ».

Enfin, dans la troisième partie, qui traite de l’autodétermination, la Cour
affirme qu'il n’existait aucun lien de nature à modifier l'application de la
résolution 1514 (XV) quant à la décolonisation du Sahara occidental et en
particulier aucun qui puisse modifier « l’application du principe d’autodéter-
mination grâce à l’expression libre et authentique de la volonté des popula-
tions du territoire ».

A mon sens on peut se demander si la première conclusion repose sur des
preuves suffisantes. II s’agit surtout en effet d'interpréter une masse de faits
historiques contestés et de rapports intangibles et d’en apprécier la portée par
rapport aux « principes et procédures à appliquer dans la décolonisation du
Sahara occidental ». Les débats de la Quatrième Commission n’apportent
rien de précis au sujet du sens à donner aux termes « liens juridiques » et le
paragraphe 85 de l’avis ne fait que les rattacher au contexte de la décolonisa-
tion « en conformité avec la résolution 1514 (XV) du 14 décembre 1960 ».

Cependant, et quoi qu’on puisse en dire, cette première conclusion me
paraît jouer un rôle assez mineur si l’on tient compte des rapports entre les
trois conclusions et de l'importance primordiale que revétent la deuxième et
la troisième.

J’approuve entièrement la deuxième conclusion selon laquelle il n'existait
aucun lien juridique de souveraineté territoriale entre le Sahara occidental
d’une part et le Royaume du Maroc ou l’ensemble mauritanien d’autre part,
car elle revêt une importance capitale, tout particulièrement à la lumière des
débats de la Quatrième Commission et de la controverse juridique qui est à
l’origine de la présente demande d’avis consultatif. La question a été analysée
à fond dans l’avis et toute répétition serait superflue. Il peut toutefois être utile

111
SAHARA OCCIDENTAL (OP. IND. DILLARD) 120

de souligner au moins trois des conséquences qui découlent selon moi de cette
conclusion.

Premièrement, elle apporte un démenti à l’idée mise en avant par les deux
Etats intéressés selon laquelle le territoire faisait, juridiquement parlant,
partie intégrante d’un Etat « parent» (le Royaume du Maroc) ou était
«inclus» dans les limites de ce qui constitue aujourd’hui la République
islamique de Mauritanie. Il s’ensuit que le tableau de l’amputation coloniale
d’une unité territoriale préexistante à partir de 1884 est un tableau déformé.

Deuxièmement, cette conclusion implique que toute prétention à ce que
l’on a appelé une rétrocession automatique ne saurait s’appliquer au Sahara
occidental et qu’il était donc superflu de se prononcer sur le principe de
Pintégrité territoriale proclamé au paragraphe 6 de la résolution 1514 (XV) !.

Troisièmement, bien que cette conclusion n’ait peut-être pas résolu tous les
aspects juridiques des problèmes débattus à la Quatrième Commission, elle a
certainement eu cet effet pour ce qui est de la controverse principale à
l’origine de l’adoption de la résolution 3292 (X XIX).

Les considérations ci-dessus me paraissent justifiées même si l’on admet, en
ce qui concerne le Maroc, que les liens juridiques mentionnés dans la brève
conclusion figurant au paragraphe 129 de l’avis ont été établis. Ces considéra-
tions valent aussi pour la République islamique de Mauritanie, même si l’on
ne sous-estime pas la nature des liens juridiques indiqués sommairement au
paragraphe 152. |

Le manque relatif d'importance de ces liens est encore plus évident à mon
avis si l’on tient compte du troisième point souligné au paragraphe 162, qui a
trait à l'application éventuelle de la résolution 1514 (XV) et au principe de
l’autodétermination.

On se rappellera qu’il est réaffirmé au paragraphe 162 de l’avis que la
résolution 1514 (XV) demeure applicable. La Cour déclare en effet qu’ aucun
lien juridique ne modifie cette conclusion et elle met de nouveau l’accent sur le
principe de l’autodétermination « grâce à l’expression libre et authentique de
la volonté des populations du territoire ».

Cette partie du dispositif de l’avis appelle trois observations distinctes. Sur

' L'avis mentionne cette question controversée à propos des arguments présentés
par les deux Etats intéressés. Il y est aussi fait allusion aux paragraphes 57, 58 et 59. La
Cour aurait pu se croire obligée d’examiner la question plus à fond si elle avait décidé
que la prétention du Maroc à la possession immémoriale avait été établie.

Personnellement, je considère que, vu la genèse et la formulation du paragraphe 6 de
la résolution 1514 (XV), particulièrement si on la rapproche des principes VII et IX de
la résolution 1541 (XV), il est peu probable qu'on soit justifié à l’appliquer à la
décolonisation du Sahara occidental en tant que principe d’intégrité territoriale
l’emportant sur le droit des peuples à disposer d'eux-mêmes, qui est si fermement
énoncé dans toutes les résolutions concernant la région.

112
SAHARA OCCIDENTAL (OP. IND. DILLARD) 121

le plan plus général, la question se pose de savoir si le droit à l’autodéter-
mination d’un territoire non autonome peut étre considéré comme une norme
du droit international contemporain; ensuite, sur un plan plus limité, on peut
se demander dans quelle mesure ce droit peut rendre sans objet les questions
de nature historique que pose la résolution 3292 (XXIX); enfin, il y a le
problème délicat qui consiste à établir si et dans quelle mesure ce « droit »
limite les options politiques ouvertes à l’Assemblée générale dans la décoloni-
sation du Sahara occidental. Je vais examiner brièvement chacun de ces
problèmes.

Chacun sait que le premier a suscité des opinions divergentes qui, si l’on en
prend les deux manifestations extrêmes, peuvent se décrire comme suit. D’un
côté, on prétend que même si une résolution isolée de l’Assemblée générale
n’a pas force obligatoire, l'effet cumulatif de nombreuses résolutions d’un
contenu semblable, votées par une forte majorité et fréquemment réitérées
pendant un certain laps de temps, peut devenir l’expression d’une opinio juris
et constituer ainsi une norme de droit coutumier international. Selon cette
thèse, c’est précisément le cas pour la longue liste de résolutions qui, à la suite
de la résolution 1514 (XV), ont proclamé que le principe de l’autodéter-
mination était un droit applicable à la décolonisation des territoires non
autonomes.

À l’autre extrême, on trouve ceux qui, généralement opposés aux pouvoirs
de créer le droit de l’Assemblée générale, refusent d’admettre que le principe
soit devenu un « droit » assorti d'obligations correspondantes ou que la
pratique de la décolonisation ait été autre chose qu’un usage dicté par des
considérations d'opportunité ou de commodité politique, et qui d’ailleurs n’a
été ni constant ni uniforme.

Je n’ai pas à m’attarder sur les aspects théoriques de ce vaste problème qui,
comme chacun sait, a inspiré toute une litérature !. Il suffit de relever que le
présent avis affirme nettement l’existence de ce « droit » dans l’optique de la
présente affaire.

Cette affirmation est faite explicitement au paragraphe 56 et renforcée par
deux citations tirées de l'affaire de la Namibie (C.I.J. Recueil 1971, p. 31),
auxquelles s’ajoute une analyse des nombreuses résolutions dans lesquelles
l’ Assemblée générale traite d’une manière générale de sa politique de décolo-
nisation, et en particulier des résolutions portant spécialement sur fe Sahara
occidental (avis, par. 60-65).

Les prises de position de la Cour indiquent donc à mon avis l’apparition
d'une norme de droit international applicable à la décolonisation des
territoires non auionomes placés sous l'égide des Nations Unies.

Il convient d’ajouter que ces prises de position ne sont pas affaiblies par le
fait qu’en théorie un avis consultatif n’est pas obligatoire. Une idée très

' Mon exposé des deux « extrêmes » s'inspire d’un article (Emerson, « Self Deter-
mination », 65 AJIL (1971) 459) où certaines des thèses opposées de M™ Higgins et de
M. Leo Gross sont adroitement résumées.

113
SAHARA OCCIDENTAL (OP. IND. DILLARD) 122

répandue, mais qui n’en est pas moins erronée pour autant, voudrait qu’à cet
égard un avis consultatif diffère profondément d’un arrêt rendu au conten-
tieux. Or, de même que dans un jugement déclaratoire ou un arrêt conten-
tieux, c’est en disant le droit en même temps qu’elle apprécie les faits que la
Cour exerce sa principale fonction.

Dans son avis, la Cour s’étend longuement sur le deuxième problème
mentionné plus haut. Son analyse des nombreuses résolutions, y compris la
résolution 3292 (XXIX), vise avant tout à réfuter la thèse espagnole selon
laquelle le principe de l’autodétermination a pour effet de rendre entièrement
sans objet et sans but les questions de caractère historique soumises à la Cour.
Sur ce point, je n’ai pas grand-chose à ajouter à l’avis, mais je renforcerai la
conclusion de la Cour par une observation. La thèse espagnole, comme il a été
souligné plus haut, repose sur la prémisse que l’Assemblée générale est liée par
ses résolutions antérieures ou qu’il existe une sorte d’ estoppel applicable aux
revendications du Royaume du Maroc et de la République islamique de
Mauritanie du fait qu’ils avaient acquiescé à ces résolutions. Mais c’est là
vouloir trop prouver car il est évident que l’Assemblée générale n’a pas
renoncé à son pouvoir primordial de surveillance des décolonisations futures,
y compris celle du Sahara occidental. Le droit à l’autodétermination peut
cependant influencer la nature et la portée de ce pouvoir.

Cela m’améne au troisième problème dont j'ai parlé. Dans quelle mesure le
droit à l’autodétermination pourrait-il limiter, le cas échéant, les options
politiques qui s'ouvrent à l’Assemblée générale? La Cour a traité de cette
question délicate avec une grande prudence aux paragraphes 71 et 72 de
l'avis. Dans le premier de ces paragraphes, elle déclare que l’Assemblée
générale conserve une « certaine latitude quant aux formes et aux procédés
selon lesquels ce droit doit être mis en œuvre » (les italiques sont de moi).
Dans le deuxième, elle appelle l’'attention sur les « diverses possibilités »
d’action qui s’offrent à l’Assemblée générale comme «par exemple les
consultations entre les Etats intéressés et les procédures et garanties néces-
saires pour assurer l’expression libre et authentique de la volonté des
populations ».

Il n’était guère besoin d’être plus explicite au sujet dela limitation essentielle
imposée par le droit à l’autodétermination. Cette limitation peut s'exprimer
en une phrase: c’est la population qui détermine le destin du territoire et non
l'inverse. Dans cette perspective, c’est presque un truisme que de dire que
l’existence de «liens juridiques» anciens du type décrit dans l'avis peut
influencer certaines des méthodes envisagées pour la décolonisation, mais ne
saurait avoir qu’un effet marginal sur les choix offerts en définitive aux
habitants. Cela renforce d’ailleurs l’idée, que j’ai déjà exprimée, de la portée
limitée à attribuer à la première conclusion du paragraphe 162 de l’avis.

A un certain moment l'Espagne a affirmé, dans son exposé écrit principale-
ment, que dans le libre exercice du droit des populations à l’autodétermina-
tion, il fallait prévoir la possibilité juridique de l'indépendance du territoire.
Cette conclusion s’appuyait sur une analyse de la résolution 1541 (XV)

114
SAHARA OCCIDENTAL (OP. IND. DILLARD) 123

et sur les options plus larges envisagées dans la résolution 2625 (XXV).
L'Espagne maintenait aussi que l’Assemblée générale avait pris parti pour la
tenue d’un référendum. Je ne vois cependant rien dans les résolutions de
l’Assemblée ni dans les aspects juridiques du « droit » lui-même qui impose de
telles conclusions. Au contraire on peut dire que l’autodétermination se
caractérise par un libre choix et non pas par une conséquence particulière de
ce choix ou par un mode particulier de l'exercice du choix lui-même.

*

Les votes successifs sur des questions précises figurant dans le dispositif,
venant après des motifs très fouillés, tendent selon moi à rendre quelque peu
diffus les aspects essentiels de l’avis de la Cour. C’est la raison pour laquelle je
me suis attardé sur la question II.

J'en viens maintenant brièvement à la question I. Non sans quelque
hésitation, je me suis joint 4 la majorité qui s’est prononcée en faveur d’une
réponse à cette question. L’ayant fait, j’ai souscrit sans hésitation cette fois à
la conclusion que le territoire n’était pas terra nullius au moment de la
colonisation.

Mon hésitation était due au fait que la question paraissait dépourvue de
pertinence même quand on la resituait dans le cadre de la décolonisation
contemporaine.

La notion de terra nullius n’a de sens qu’en rapport avec le principe bien
établi de droit international suivant lequel un territoire peut étre acquis par
« Poccupation effective ». Cette façon d’obtenir un titre originaire est su-
bordonnée à la condition que le territoire soit sans maître, c’est-à-dire qu'il
soit terra nullius. De plus, le problème ne revêt une importance juridique que
quand la légitimeté de l’occupation telle qu’elle s’est réalisée à l’origine ou
telle qu’elle s’est étendue géographiquement par la suite est contestée par un
Etat tiers, comme on l’a vu dans de nombreuses affaires, dont celles du
Groénland oriental (C.P.J.I. séries A/B n° 53), de l’Ile de Palmas (Nations
Unies, Recueil des sentences arbitrales, vol. IL, p. 829) et de l’Ile Clipperton
(ibid., p. 1105) fournissent des exemples bien connus.

En l'espèce personne n’a contesté qu’à l’origine Espagne ait pu légitime-
ment exercer son autorité sur le territoire. En outre, aucun des Etats qui se
sont présentés devant la Cour, y compris l'Espagne, n’a affirmé que le
territoire était terra nullius. Comment cette question peut-elle alors être
considérée comme pertinente?

A mon avis, le réponse à cela est assez subtile. De la manière dont les
questions étaient présentées dans la résolution 3292 (XXIX), la Cour ne
pouvait écarter à priori la question I, parce que, si elle était parvenue à la
conclusion que le territoire était sans maitre, cela aurait anéanti ipso facto les
thèses principales présentées aussi bien par le Royaume du Maroc que par la
République islamique de Mauritanie, suivant lesquelles au moment de la
colonisation le territoire appartenait au premier ou était inclus dans la

115
SAHARA OCCIDENTAL (OP. IND. DILLARD) 124

seconde comme partie intégrante de son domaine. La question paraissait
donc posséder une certaine pertinence juridique, encore qu’assez lointaine. Il
paraissait alors justifié d’y répondre. Cela contribuait à déblayer le terrain
pour la question II.

On pouvait en même temps soutenir que les deux questions étaient
tellement liées que pour éviter de tourner en rond dans le raisonnement il
fallait examiner la seconde avant de pouvoir analyser la première. En
revanche il était possible de répondre à la seconde en faisant abstraction de la
première.

Cette difficulté apparente était aggravée par une autre. La manière dont les
deux questions étaient posées et liées l’une à l’autre paraissait placer la Cour
devant ce qu’on appelle en logique une question tendancieuse. Interprétées
littéralement, les deux questions semblaient devoir forcer à conclure que si
l’on répondait à la première que le Sahara occidental n’était pas terra nullius,
alors, par une conséquence nécessaire, il devait y avoir eu des liens juridiques
entre ce territoire et les territoires des deux Etats intéressés. Or c’était là l’objet
de la deuxième question sur laquelle il restait à se prononcer. Les difficultés
n'étaient cependant pas insurmontables et il était facile d’y obvier. La
conclusion que le territoire n’était pas sans maître ne signifiait pas qu'il était
sous la souveraineté de l’un ou l’autre des Etats intéressés, étant donné la
présence dans la région de tribus indépendantes disposant d’une certaine
organisation sociale et politique.

La conclusion que le Sahara occidental n’était pas sans maître est analysée
dans l’avis et je me contenterai d’ajouter quelques mots à ce sujet. Malgré
certaines divergences doctrinales au sujet des terres faiblement peuplées, un
élément décisif a été en l’espèce la nature de l’occupation espagnole. Non
seulement cette occupation s’est réalisée à la suite de nombreux traités
conclus avec des tribus indépendantes, mais les traités eux-mêmes étaient
d’un caractère particulier. C’est là un point important parce que ces ins-
truments, dont le traité Bonelli de 1884 est le prototype, ne prévoyaient rien
d’autre que des rapports de protection. Selon la formule mystérieuse em-
ployée pendant l’instance: on ne protège pas une terra nullius. C’est là un
point qui n’est guère disputé.

Ayant exprimé mes vues sur les questions I et II, il ne me reste plus qu’à
formuler certaines observations sur les aspects généraux de l’affaire.

Aux paragraphes 87 et 88 de l'avis, la Cour montre qu’elle a été sensible aux
caractéristiques et conditions particulières de la vie dans la vaste région
saharienne. Elle a pris en outre ces caractéristiques et ces conditions en
considération dans son analyse des questions qui lui ont été adressées.

Dans la présente opinion individuelle, j'ai cru devoir souligner la portée
juridique actuelle de ce que, pour moi, la Cour a décidé. Ce faisant jai

116
SAHARA OCCIDENTAL (OP. IND. DILLARD) 125

quelque peu minimisé l'importance des liens juridiques. Je tiens cependant à
bien marquer que j'étais tout à fait conscient de la nécessité de considérer les
faits en fonction des circonstances de temps et de lieu.

A cet égard je me permettrai, au risque de paraître professoral, d'indiquer
deux méthodes distinctes susceptibles d’être appliquées pour analyser le
problème captivant qui consiste à déterminer la nature des liens juridiques à
une époque depuis longtemps révolue et dans une région présentant des traits
singuliers. L’une d’elle est hautement analytique; l’autre suit une démarche
plus ample et contredit en fait le postulat sur lequel repose la première. Je
prendrai d’abord la méthode analytique.

Dans cette méthode il paraît évident que le sens de l’expression « liens
juridiques » ne peut être compris que si l’on reconnaît aux «liens » une
caractéristique spéciale qui les différencie d’autres types de liens, cette
caractéristique étant qu’ils sont « juridiques ». Bien sûr, on se heurte à une
difficulté, dans la mesure où cela paraît exiger une analyse préalable de ce
qu’on entend par le « droit », concept que les juristes, les philosophes et les
spécialistes des sciences politiques discutent depuis quelque deux mille ans,
de même que celui de « souveraineté ».

Néanmoins, si l’on veut éviter toute confusion intellectuelle, il convient de
s’efforcer de choisir un critère précis permettant de différencier un type de
lien d’un autre. Dans le cas du Sahara occidental un lien existant, disons entre
le Sultan et Ma el Ainin ou l’émir de l’Adrar et les chefs de tribus nomades, ne
peut être qualifié de juridique que s’il traduit une relation qui se caractérise
par un sentiment d'obligation d’une nature particulière. Plus concrètement,
les preuvés dont on dispose doivent montrer que les habitants du territoire
étaient animés par la conviction que les désirs du Sultan ou de l’émir (de
quelque façon qu’ils s'expriment et par quelque autorité que ce soit) ne
devaient pas seulement être accomplis pour des considérations d’obédience
religieuse ou de courtoisie mais qu’il fallait qu’ils le soient dans un esprit
d’ obligation déférente. Ce sentiment d'obligation n/a pas à être inspiré par la
crainte de sanctions, maïs il doit pénétrer tout le mode de vie de la population.
C’est cet aspect qualitatif qui, sur le plan intellectuel au moins, différencie un
lien fondé sur la religion, la culture, la race, la langue ou d’autres facteurs d’un
lien qui est juridique.

La méthode plus ample, qui s'applique plus particulièrement à la Répu-
blique islamique de Mauritanie dans l’affaire actuelle, repose sur le principe
qu’un concept « juridique » et donc de liens « juridiques » est inapplicable s’il
repose sur la notion d’obligation aujourd’hui répandue dans les sociétés du
type occidental d’après la Réforme. Dans ces sociétés, depuis la Réforme, le
sentiment d'obligation au souverain est cantonné au domaine de son auto-
rité séculière, ce qui est non seulement fondamental, mais permet de diffé-
rencier les obligations à l’égard de l’Etat de celles qui sont dues aux autorités
religieuses.

Des notions semblables ne s’appliquent pas à une société comme celle qui
existait au Sahara où l’on ne distinguait pas nettement entre divers modes
d’autorité et où la conscience populaire restait fermée à ces distinctions. Il est

117
SAHARA OCCIDENTAL (OP. IND. DILLARD) 126

donc artificiel de dire qu’un lien n’est pas « juridique » simplement parce
qu’on ne peut découvrir aucun sentiment d'obligation allant, verticalement,
au pouvoir séculier ou à une personne revêtue de l’autorité. Les manifes-
tations du pouvoir ne sont ni laïques ni religieuses, la distinction elle-même
n’ayant guère de sens.

Il en résulte que la relation entre les détenteurs du pouvoir dans l’ensemble
mauritanien d’une part et les tribus errantes de l’autre ne présente qu’une
importance secondaire. Ce qui compte c’est que les tribus qui sillonnaient en
tous sens le Sahara occidental estimaient faire partie de quelque chose de plus
vaste, tout en affirmant avoir dans le territoire des droits concernant la
possession intermittente de puits, de cimetières et de pâturages. Cet élément
devrait suffire à caractériser les liens comme des liens juridiques, une fois que
nous nous débarrassons des idées préconçues qui assimilent les liens « juri-
diques » à la déférence à une simple autorité laïque. Si on l’applique au
Sahara occidental, cette assimilation ne correspond ni aux réalités ni à une
notion de droit qui aurait alors prévalue dans le temps et dans l’espace.

Si, à mon avis, les éléments du dossier ne viennent pas à l’appui d’une
prétention quelconque à la souveraineté territoriale, et si les preuves d’une
allégeance suffisante au sultan du Maroc m'ont paru peu convaincantes, des
considérations comme celles que je viens d'exposer m'ont retenu de me
prononcer contre l'existence de liens juridiques quels qu’ils soient. Il me
semble néanmoins tout à fait clair qu’attribuer la qualité de juridique aux
liens qui existaient en 1884 n’a qu’un intérêt limité dans le cadre contempo-
rain de la décolonisation. L'élément juridique n’est plus alors qu’une sorte de
vernis masquant des réalités plus larges. Ces réalités plus larges sont le
sentiment d’unité et de solidarité que les habitants eux-mêmes peuvent
éprouver par rapport à leur territoire ou à des territoires voisins. Ce sentiment
ne peut se manifester de façon adéquate que si les populations sont consultées
d’une façon ou d’une autre. Rien ne les empêche de l’exprimer suivant les
modalités, quelles qu’elles soient, que l’Assemblée générale jugera utile
d'adopter, et englobant les options indiquées dans les résolutions 1541 (XV)
et 2625 (XXV).

{ Signé) Hardy C. DILLARD.

118
